 Case 2:19-bk-22444-SK           Doc 20 Filed 12/18/19 Entered 12/18/19 12:07:57                   Desc
                                  Main Document    Page 1 of 1


 1   Howard M. Ehrenberg, Trustee
     333 South Grand Ave. Suite 3400
 2   Los Angeles, CA 90071
     Telephone:      (213) 626-2311
 3
     hehrenberg@sulmeyerlaw.com
 4

 5                                      UNITED STATES BANKRUPTCY COURT
                                         CENTRAL DISTRICT OF CALIFORNIA
 6                                            LOS ANGELES DIVISION
 7      In Re:                                                Case No.: 19-22444
 8      CHRISTOPHER WATERS
                                                              Chapter 7
 9
                                                              NOTICE OF CONTINUED MEETING OF
10                                                            CREDITORS AND APPEARANCE OF
                                                              DEBTOR(S) [11 USC 341(a)]
11
                                                              Date: 01/09/2020
12                                                            Time: 11:00 AM
13      COUNSEL: ZZ PRO PER ZZ
        TO THE ABOVE NAMED DEBTOR(S):
14
                 The continued meeting will be held in the United States Trustee Meeting Rooms at 915 Wilshire
15
        Blvd., 10th Floor, Los Angeles, CA 90017.
16
                 The meeting was continued for the following reason:
17
                 Please contact the trustee assistant two (2) days prior to the continued meeting date by email to
18               determine if an appearance is necessary.
19

20      Dated: December 18, 2019                                    /s/ Howard M. Ehrenberg
                                                                    Howard M. Ehrenberg
21                                                                  Chapter 7 Trustee

22
              I certify that I served the within notice on the above debtor(s) and the debtor(s)’ attorney, on
23      December 18, 2019

24                                                   /s/ Lupe Cortez
                                                     Trustee Administrator
25                                                   lcortez@sulmeyerlaw.com

26

27

28
